Citation Nr: 1026546	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a disability of the cervical segment of 
the spine.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a right ankle disability.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a right arm/right wrist disability.  

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active service from June 1976 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), in Oakland, California.

In a rating decision of February 1998, the RO denied entitlement 
to service connection for a right ankle injury, specifically, the 
residuals of right ankle sprain.  In a subsequent rating decision 
of March 2000, the RO continued its denial of service connection 
for the residuals of right ankle injury, and additionally denied 
service connection for post-traumatic stress disorder, the 
residuals of neck injury, and the residuals of a right arm (and 
by inference, right wrist) injury.  The appellant voiced no 
disagreement with either of those decisions, which have now 
become final.  Since the time of the most recent rating decision 
in March 2000, the appellant has submitted additional evidence in 
an attempt to reopen her claims.  The RO continued its denial of 
service connection for the disabilities at issue, and the current 
appeal ensued.

The Board notes that, during the course of an Informal Hearing 
Presentation in January 2008, the appellant's accredited 
representative indicated that the appellant wished to waive 
initial RO consideration of any evidence submitted since the time 
of the most recent Supplemental Statement of the Case in 
September 2007.  Accordingly, the Board will consider that 
evidence, which consists of various VA outpatient treatment 
records, in its adjudication of the appellant's current claims.  

Following a review of the claims folder, the Board, in March 
2008, issued a Decision/Remand.  In that action, the Board 
reopened the appellant's claim involving posttraumatic stress 
disorder and remanded the issue to the Appeals Management Center 
(AMC) for additional development.  The three remaining issues 
were also remanded for additional procedural actions.  All four 
issues have since been returned to the Board for review.

Upon reviewing the development that has occurred since March 
2008, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
recently noted that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
The record indicates that the AMC attempted to obtain additional 
records concerning the four disabilities and also provided notice 
to the appellant in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The AMC then issued a Supplemental Statement of 
the Case (SSOC) after reviewing the results of the information 
obtained.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its March 2008 
Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2009).


FINDINGS OF FACT

1.  VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues addressed 
in this decision.

2.  Service connection for the residuals of a right ankle injury 
was denied by the agency of original jurisdiction (AOJ) in 
February 1998.  

3.  Evidence received subsequent to the February 1998 RO's 
decision includes VA and private medical treatment records, the 
appellant's written statements, and other VA medical records; 
these pieces of evidence are duplicative or cumulative, except to 
the extent that the additional evidence is unfavorable, and the 
additional evidence does not raise a reasonable possibility of 
sustaining the appellant's right ankle claim.

4.  Service connection for the residuals of a neck injury and a 
disability of the right arm/wrist was denied by the agency of 
original jurisdiction (AOJ) in March 2000.  

5.  The evidence received subsequent to the March 2000 RO's 
decision includes VA and private medical treatment records, the 
appellant's written statements, and other VA medical records; 
these pieces of evidence are duplicative or cumulative, except to 
the extent that the additional evidence is unfavorable, and the 
new evidence does not raise a reasonable possibility of 
sustaining the appellant's right ankle claim.

6.  The appellant claims that she now suffers from PTSD and that 
this disability was not due to combat but was caused by her 
military service.

7.  The appellant's various claimed stressors have not been 
verified nor has she provided evidence that would allow for the 
VA to find her statements concerning the claimed stressors 
credible, but rather, the appellant's statements, which are 
essentially the only evidence of record with respect to this 
claim, establish that the claim is not credible.  


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision denying entitlement to 
service connection for the residuals of a right ankle injury is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals of a 
right ankle injury is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2009).

3.  The RO's March 2000 decision denying entitlement to service 
connection for the residuals of an injury to the cervical segment 
of the spine is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals of 
an injury to the cervical segment of the spine is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).

5.  The RO's March 2000 decision denying entitlement to service 
connection for the residuals of a right arm/right wrist injury is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

6.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals of 
an injury to the right arm/right wrist is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).

7.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

I.  New and Material Evidence

The appellant has come before the Board asking that her claim for 
service connection for disabilities of the cervical segment of 
the spine, the right ankle, and right arm/right wrist be reopened 
and that a decision be issued on the merits of these issues.

Concerning the duty to notify the appellant regarding her claim, 
the appellant received notice from the AMC in September 2008 that 
explained to her that the claim had been previously denied and 
then informed her what would constitute "new" and "material" 
evidence.  The appellant was informed that it was necessary to 
submit evidence showing that she now had the claimed disorders, 
that they began in service, and that there was some relationship 
between the claimed disorders and her military service.  
Accordingly, the duty to notify was fulfilled in this case.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the duty to assist in claim development, in August 
2001, VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  The VCAA and the regulations implementing the 
VCAA provide in some circumstances for VA to obtain an additional 
medical examination or opinion.  However, special provisions 
apply to claims to reopen finally adjudicated claims filed after 
November 9, 2000, such as this one, allowing such development 
only if new and material evidence is presented or secured, given 
that the claim was previously finally denied. 

Additionally, the appellant here has not averred that there are 
existing, available records that, if received, would be new and 
material to reopen this claim.  Accordingly, any duty to assist 
in claim development has been satisfied in this case.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2009).

As will be detailed below, the appellant's claim involving 
entitlement to service connection for disabilities affecting the 
neck, right ankle, and right arm/wrist have been the subject of 
adverse prior final decisions.  As a result, service connection 
for these disorders may now be considered on the merits only if 
new and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as 
this one, evidence is considered 'new' if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 
3.156(a) (2009).  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the "credibility of the evidence 
is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered, in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

1.  Request to reopen claim for service connection for right 
ankle disorder

In 1997, the appellant submitted a claim involving her right 
ankle.  Following her claim for benefits, she underwent a VA 
examination of the ankle.  This occurred in January 1997; a copy 
of that examination is of record.  Before the examination, the 
appellant told the examiner that she had "turned" her ankle 
during basic training and that she had been given an ace bandage 
for support.  She further informed the examiner that she had not 
received any additional treatment for the ankle.  She then 
complained of tenderness, swelling, and soreness of the ankle 
that occurred monthly since service.  Upon completion of the 
examination of the ankle, the examiner concluded that the right 
ankle was "normal."  The results of the examination were then 
forwarded to the RO for review.

Upon reviewing the appellant's service medical records and the 
information provided in the VA examination report, the RO then 
issued a rating action February 1998.  The RO denied the claim 
finding that the medical evidence did not show that the appellant 
was suffering from a permanent disability or condition that could 
be related to the inservice acute right ankle injury.  The 
appellant was notified of this decision and she did not appeal.  
Hence, that decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 (1997); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

When the RO denied service connection, it based its decision on 
the appellant's service medical records, the available post-
service VA and private medical treatment records including a VA 
examination of the right ankle, and her application for benefits.  
Since then, the appellant has submitted her own written 
statements and her extensive medical records have been obtained 
and included in the claims folder.  

More importantly of record is a VA examination of the ankle that 
was accomplished in January 2005.  During that examination, she 
repeated her previous contentions that she had injured the ankle 
while at basic training.  However, she also reported that, in 
2004, after the 1997 VA examination of record, she was involved 
in a motor vehicle accident in which she injured the ankle area.  
Upon examining the right ankle, the examiner found that there was 
some tenderness and effusion of the right ankle.  However, the 
physician concluded that the current right ankle condition was 
related to the motor vehicle accident that occurred in 2004.  He 
further found, in no uncertain terms, that the injury that 
occurred in service was acute and transitory, and that the 
appellant experienced no residuals from that injury.  

The additional evidence is new.  It was not of record prior to 
February 1998.  The additional evidence, however, is cumulative.  
It does not substantiate a previously unestablished fact 
necessary for the appellant to prevail.  That is, the evidence 
does not show that the appellant now suffers from a disability of 
the right ankle that is etiologically related to the appellant's 
military service or to an injury that occurred therein.  See 38 
C.F.R. § 3.385 (2009).  Hence, it is the conclusion of the Board 
that this evidence is not material, because it does not relate to 
a previously unestablished fact necessary to substantiate the 
claim.

2.  Requests to reopen claims for service connection for neck and 
right arm disorders

With respect to the neck disability and the right arm/right 
wrist, the record reflects that the RO denied entitlement to 
service connection for these conditions in a rating decision that 
was issued in March 2000.  The RO found that the evidence did not 
show that the appellant suffered an injury to either her cervical 
spine or her arm/wrist while she was in service.  It was noted 
that the appellant's end-of-service physical indicated that the 
spine and arm/wrist were normal and without disability.  It was 
further indicated that while the appellant might complain of pain 
and/or numbness, there was no medical evidence etiologically 
linking these symptoms or manifestations with service.  Hence, 
service connection for both conditions was denied.  The appellant 
was notified of this decision and she did not appeal.  Hence, 
that decision too became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

When the RO denied service connection, it based its decision on 
the appellant's service medical records, the available post-
service VA and private medical treatment records, and her 
application for benefits.  Since then, the appellant has 
submitted her own written statements and her extensive medical 
records have been obtained and included in the claims folder.  

With respect to the cervical segment of the spine, it is noted 
that there is a medical examination of the neck that was 
accomplished in January 2005.  Upon the conclusion of the 
examination, the examiner found that any disability of the 
cervical segment of the spine was related to a motor vehicle 
accident that occurred in 2004 - many years after the appellant 
was released from active duty.    

The additional evidence is new.  It was not of record prior to 
March 2000.  The additional evidence, however, is cumulative.  It 
does not substantiate a previously unestablished fact necessary 
for the appellant to prevail.  That is, the evidence does not 
show that the appellant now suffers from a disability of the 
right arm/wrist or of the cervical segment of the spine that is 
etiologically related to the appellant's military service.  See 
38 C.F.R. § 3.385 (2009).  Hence, it is the conclusion of the 
Board that this evidence is not material, because it does not 
relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the denial of 
service connection for a disability of the cervical segment of 
the spine, a right ankle disability, and a right arm/wrist 
disability remains final.  See generally Manio v. Derwinski, 
supra.

II.  Service Connection

The Board additionally finds that the agency of original 
jurisdiction (AOJ) has satisfied the duty to assist as required 
by the VCAA with respect to the issue involving service 
connection.  VA satisfied its duty to notify by means of numerous 
letters that have been sent to the appellant from the AOJ since 
the start of this appeal.  These letters have informed the 
appellant of what evidence was required to substantiate the claim 
for service connection and of her, and VA's, respective duties 
for obtaining evidence or providing information.  The record 
further indicates that the appellant's service treatment records, 
VA medical records, private medical treatment records, and VA 
examination reports are all of record.  There is no indication 
that there is any outstanding evidence that should be obtained.

The Board recognizes that the VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  As the claim for service connection for PTSD is being 
denied on the basis that the appellant has not experienced a 
recognized stressor, which is needed in making a diagnosis of 
PTSD, VA has no duty in this instance to afford the appellant a 
VA psychiatric examination addressing that disability.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009). 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail herself to this opportunity.  
Additionally, the appellant was given notice that the VA would 
help him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements in 
support of her claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with respect 
to the issue now before the Board and the VA has obtained all 
known, available documents that would substantiate the 
appellant's assertions.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
appellant status; 2) existence of a disability; (3) a connection 
between the appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant has been provided with 
Dingess-type notice by the RO.  Because this notice has been 
provided, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  In sum, 
the claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non- 
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may be a 
VCAA deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this error 
was not prejudicial to the claimant and the essential fairness of 
the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As noted above, the appellant has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2009), service 
connection may be awarded for a "chronic" condition when:  (1) 
a chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the appellant presently has the same condition; or (2) 
a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and there 
is a showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology to 
the service member's present condition.  Savage v Gober, 10 Vet. 
App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the Veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Additionally, eligibility for a PTSD service connection award 
requires that three elements must be present according to VA 
regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the service 
member engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the service member's service, the appellant's lay testimony alone 
may establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department 
evidence that the service member engaged in combat or that the 
appellant was awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court 
took judicial notice of the mental health profession's adoption 
of the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would a 
person's exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  Hence, the Court noted 
that a more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140- 41 (1997).

For the purposes of establishing service connection, a stressor 
is an event experienced by the appellant during active service 
that is outside the range of normal human experience and that 
would be markedly disturbing to almost anyone.  Examples of such 
events are experiencing an immediate threat to one's life, or 
witnessing another person being seriously injured or killed.  It 
is the distressing event, rather than the mere presence in a 
"combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Relative to PTSD, if the evidence shows that the service member 
was engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not related to 
combat with the enemy, a history of a stressor as related by the 
service member is, in itself, insufficient.  Service records must 
support the assertion that the service member was subjected to a 
stressor of sufficient gravity to evoke the symptoms in almost 
anyone.  Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, and 
date of occurrence.  Manual M21-1, Part VI, para. 7.46(e), (f) 
(Dec. 21, 1992).

The record reflects the appellant served for approximately ten 
and one half months in the US Army.  Her military occupational 
specialty (MOS) was that of 71810 (clerk typist).  The 
appellant's service personnel records indicate that after the 
appellant completed her basic training at Fort Jackson, South 
Carolina, she was assigned to Bamberg Army Garrison, in West 
Germany.  Her assignment to Bamberg occurred in November 1976 and 
she remained in West Germany until April 1977, when she was 
subsequently discharged from service.  Per the service personnel 
records, the appellant was discharged from the Army after it was 
determined that the appellant had a "poor attitude and lack of 
self-discipline".  The record indicates that prior to the 
recommendation by the commander officer that she be discharged, 
the appellant had incurred three Article 15s (nonjudicial 
punishment actions) and been afforded twelve counseling sessions.  
The commanding officer concluded that the appellant would not be 
able to "adapt to military life" and it was recommended that 
the appellant be discharged from the service.  The appellant 
freely, and without reservation, accepted the recommendation and 
was subsequently discharged from service.  

Additionally, the official records do not show that the appellant 
was awarded a personal or unit valour award, such as a Bronze 
Star Medal for Valor, a Purple Heart Medal, or a Presidential 
Unit Citation.  The record does not show that the appellant fired 
her personal weapon at the enemy or that the circumstances of her 
service were consistent with an award related to combat with the 
enemy.  

The appellant has asserted that she now suffers from PTSD and 
that such a disorder has been caused by her service in the Army.  
However, the appellant has not claimed that she was in combat.  
Instead, she has asserted that she was subjected to abuse and 
sexual innuendo.  As such, the appellant's claim differs from 
other PTSD claims in that the claimed stressors involve sexual 
assault or abuse.  In Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault contained in 
VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 
1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian authorities."  
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).

The appellant has claimed that her stressors include not having 
received a field jacket while stationed in West Germany, the 
receipt of a letter from her mother informing her that her father 
and dog had died, and not being stationed with her husband at the 
same Army post.  She has further stated that she experienced 
additional stressors while on active duty.  These stressors 
include being tied up and sodomized, as well as brutally 
assaulted, by her ex-husband during service.  

The Board recognizes that it has a duty to assist the appellant 
in obtaining additional information that may benefit or support 
his/her claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The claims folder indicates that, on numerous occasions, VA has 
attempted to obtain additional information from the appellant 
concerning her claimed stressors.  However, she has remained 
vague in providing the needed information.  She has not provided 
any documents or statements from members of her Army units that 
could verify her claimed stressors.  She has not provided names 
of individuals who might have witnessed the purported sexual 
abuse or personal assault.  She has not supplied documents from 
family members or friends that would, in some manner, corroborate 
her assertions and insinuations.  

The record discloses instead a lack of evidence.  The appellant 
has not provided letters to family or friends or similar 
contemporaneous documents or notes that would corroborate the 
appellant's assertions.  She has not been helpful in identifying 
such evidence or even pointing out to the VA where it might find 
such documents or statements.  Nevertheless, the Board has 
additionally looked at the statements provided to various medical 
care providers and social workers over the years since the 
appellant was released from active duty in order to obtain 
additional information concerning her claimed stressors.  

A psychiatric note from April 2004 notes that the appellant 
informed the medical care provider that in September 1976, the 
appellant's former husband (a sergeant in the Army) 
psychologically and sexually abused her.  The appellant reported 
that the alleged attack occurred at Fort Jackson, South Carolina.  
She further told the examiner that in 1977, she went to her 
husband's commanding officer and reported the abuse.  After she 
reported the abuse, her husband attempted to push her out of a 
jeep.  At this point, the Board noted that the statement that the 
abuse was reported to a commander in 1977 is inconsistent with 
the facts in the official records, which establish that the 
appellant left CONUS and reported for duty in West Germany in 
November 1976.  She did not return to CONUS until April 1977 - 
when she was discharged from service.  Thus, the appellant's 
report that the alleged abuse was reported at Fort Jackson in 
1977 conflicts with the fact that the appellant was not in the 
United States in 1977 until after her service discharge.

The Board further notes the report to the medical care provider 
that it was after her husband attempted to push her out the jeep 
that the appellant began experiencing PTSD.  However, the report 
that her husband pushed her out of a Jeep after she reported the 
abuse in 1977 also conflicts with the fact that the appellant was 
not in the United States in 1977 until after her service 
discharge.  Thus, the appellant's report that she experienced a 
stressor in 1977 at the hands of her husband that may have caused 
the development of PTSD establishes that the reported stressor 
must have occurred after the appellant's service discharge, since 
she has stated that her husband was not in Germany, and she was 
not in the United States in 1977 until after her service 
discharge.  

Additionally, in a written statement made in April 1999, the 
appellant specifically reported that her then husband was 
stationed at Fort Campbell, Kentucky, and not Fort Jackson, as 
suggested in this 2004 report.  

Records from August 2004 note that the appellant claimed to be 
related to Howard Hughes, i.e., that he was a great uncle of her 
grandmother, and that she had received monies from his estate.  
She further complained of not receiving additional monies from 
the estate because of her substance abuse problems.  

A further review of record indicates that in January 2004, the 
appellant stated that a Sergeant "Bell" propositioned her for 
sex and stated that he would pay for said sex.  She stated that 
she told her commanding officer but that he did not believe her.  
She also wrote that while in basic training and AIT at Fort 
Jackson, a drill sergeant "came on" to her while she was 
performing physical training and while she was off-duty.  Of 
interest is that the appellant stated that the drill sergeant 
would follow her around post and proposition her even though in 
other documents she intimates that she would go home to her then-
husband who abused her during this time.  

The Board further notes that when the appellant submitted a 
written statement in April 1999, none of this alleged abuse was 
mentioned or insinuated.  Also, the appellant has not provided 
any documents or statements from members of the drill sergeant's 
Army unit that could verify her claimed stressors.  She did not 
provide names of individuals who might have witnessed the 
purported sexual taunts.  There is no military record or 
chaplain's statement that would indicate an investigation 
occurred as a result of the appellant's treatment or that the 
claimed events even occurred, nor does the appellant allege that 
such evidence might be available.  As with other events alleged, 
the record discloses a lack of any evidence, including letters to 
family or friends, contemporaneous notes, or any evidence which 
would corroborate the appellant's assertions.

The medical records from 2004 note that the appellant complained 
of seeing her abusive former husband at a function of one of her 
daughters.  At that time, the daughter was approximately twenty 
years old.  She stated that the sight of her former husband 
caused her to remember the abuse that she endured during her 
marriage.  It is noted that the daughter was born in 
approximately 1984 - more than six years after the appellant was 
discharged from service.  Also, a VA medical record from March 
1999 specifically notes that it was not until the appellant left 
the service that she married an individual who was abusive to the 
appellant.  The Board concludes that the medical records disclose 
that the appellant may have been in an abusive relationship at 
one point, but establish that the abuse did not occur until after 
the appellant was discharged in 1977.  

Also of record in the claims folder is a record that was 
completed in January 1979, apparently done in conjunction with 
custody of one of her children.  In that document, the examiner 
wrote the following:

	. . . While [appellant] was married 
her husband had enlisted in the service and 
as a result she enlisted in the service.  
Apparently the two of them were impossible 
to handle on the same base and as a result 
she was shipped off to Germany.  She was so 
obnoxious in Germany, many outlandish tales 
of how she determined to get herself kicked 
out of the army.  She eventually was 
successful in her attempts and was sent 
back home on a failure to adjust.  What she 
describes is if she doesn't get her way she 
will do anything she has to do to get her 
way including a lot of bizarre behavior.  
She describes a very angry, regressive way 
of coping.  At one point in her army career 
she threatened a colonel that unless she 
got her way she would scream rape and 
demonstrated bruises to prove his raping of 
her.  This sounds a little extreme.

The Board further recognizes that the post-service medical 
records do show a diagnosis of PTSD.  However, these same medical 
records also indicate that the appellant has been diagnosed with 
a borderline personality disorder, atypical psychosis, a schizoid 
personality disorder with prominent borderline and dependent 
traits, methadone and alcohol dependence, and amphetamine 
dependence.  

The appellant has insinuated that because a VA examiner has 
provided a diagnosis of PTSD, this should be enough to prevail on 
her claim.  It is true that the appellant does have a diagnosis 
of PTSD (by history) and she has received treatment for other 
psychiatric disorders.  However, the diagnosis of PTSD was 
apparently made following a recitation by the appellant of her 
alleged stressors.  As discussed above, these stressor 
recitations do not seem to correspond with other statements made 
by the appellant since 1979.  Of interest to the Board are the 
other medical reports that indicate that the appellant's 
symptomatology has been influenced, or perhaps caused, by her 
polysubstance dependence along with other stressful events that 
occurred prior to and after her military service.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds that the appellant's credibility is substantially 
undermined by the fact that she did not claim to have been 
sexually sodomized by her first husband in service until well 
after she filed her claim for compensation benefits.  Moreover, 
statements made in 1979 through the present are not consistent 
with one another.  At one point, she stated that she was sexually 
humiliated by individuals while at basic training and AIT, but in 
a statement to child protection services, she specifically 
admitted that she would say things with no basis in truth in 
order to "get her way."  Thus, the appellant's allegations 
regarding occurrences during service that reportedly caused PTSD 
lack credibility.

The record, particularly reports compiled in 1987, for purposes 
of determining whether the appellant could regain custody of her 
children, disclose that the appellant may have been physically 
and sexually abused.  In 1987, the appellant reported physical 
and sexual abuse that occurred prior to age 10.  Thus, the 
records, when read together, establish that these heinous events 
occurred either prior to her service enlistment or after her 
April 1977 service discharge.  

Moreover, the various examiners who have treated the appellant 
have strongly suggested and insinuated that the appellant's grasp 
on reality is questionable, affected by her longtime use of 
narcotics.  At the same time, a longitudinal review of the entire 
record reveals that her life, both before and after service, has 
been undeniably chaotic, replete with a history of drug, alcohol, 
physical and sexual abuse dating back to childhood.  While she 
asserts that the onset of psychiatric symptoms is linked to the 
alleged in-service stressors, such is simply not supported by the 
record.

To make sure that the appellant fully understands what the Board 
is saying, the Board reiterates that no incidents claimed by the 
appellant could be verified as having occurred during her 
service.  With respect to any sexual or physical abuse incident 
that may or may not have occurred, the appellant has remained 
vague with regard to such pertinent facts as names, dates, and 
locations.  She has never commented on whether any individual who 
might be available to verify the events was with her at the time 
any of the "stressful" events occurred, the date it happened, 
or other information that would help in the confirmation of her 
story.  Moreover, the file contains no other independent credible 
evidence, such as statements from fellow servicemembers or other 
women, as to the occurrence of the alleged events.  

The appellant's allegation that not being stationed with her 
husband was stressful, or could have contributed to development 
of PTSD, conflicts with the statements that her husband was 
abusive.  It is very difficult to understand why the appellant 
would claim that not being stationed with her husband at Fort 
Campbell, Kentucky, was a stressful event when she also writes 
that this same person physically, emotionally, and sexually 
abused her.  The conflict between the appellant's statements as 
to timeline of the alleged stressors related to physical and 
sexual abuse and the factual conflicts with the appellant's 
location, as reflected in official records, particularly 
undermines the appellant's credibility.

The statements regarding not receiving a field jacket while in 
Germany do not appear relevant to an acquired psychiatric 
disorder, as no clinical record references such occurrence.  The 
appellant's statements regarding a belief that PTSD might be 
linked to receiving notification from her mother that her father 
and dog had died lack credibility.  Also, as for the nonissuance 
of a field jacket or the letter from her mother, the appellant 
has not submitted one scintilla of evidence that either of these 
incidents occurred.  

The appellant's current allegations must also be considered in 
light of the information from the service personnel file and the 
child services report that indicates that the appellant purposely 
acted up and did not conform to Army requirements so that she 
could be discharged from the service.  This evidence is 
particularly damaging to the appellant's credibility.

Because the PTSD diagnosis has been based on the appellant's own 
recitation of her alleged service history (stressors), it is 
uncertain to what extent she actually meets the criteria for 
PTSD.  Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible supporting 
evidence that the claimed in-service stressor occurred; and, a 
link established by medical evidence, between current symptoms 
and an in-service stressor.  Although the medical evidence of 
record reflects a diagnosis of PTSD, as well a VA medical 
statement attributing the appellant's PTSD to an event that 
purportedly occurred while the appellant was on active duty, such 
a diagnosis is based on the unverified stressor events claimed by 
the appellant.  The fact that the VA medical opinion relies only 
on an allegation of assault in service, and ignores other 
potential stressors, such as the claimed rape by a friend of the 
family, sexual abuse by her second husband, and other actions by 
others after her military service, significantly diminishes its 
probative weight.  As such, because the diagnosis rests on 
stressors which cannot be verified, it fails to satisfy the 
criteria noted above for a valid PTSD diagnosis for VA purposes.  
See 38 C.F.R. § 3.304(f) (2009).  The determination regarding 
credibility is within the Board's purview, not that of the 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) 
(credibility is determined by the fact finder).

The Board has considered the appellant's assertions that her 
claimed condition of PTSD is attributable to service.  However, 
as a lay person without the appropriate medical training and 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").

As such, the Board finds that none of the appellant's purported 
inservice stressors have been verified; hence, there is no 
verified stressor present upon which a valid diagnosis of PTSD 
may be based.  As such, a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the appellant suffers from PTSD related to her military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record does 
not show that the appellant has PTSD related to her experiences 
while in the US Army, and service connection for PTSD is not 
warranted.

It is noted that the appellant has also been diagnosed as having 
various other psychiatric disorders.  In that regard, the Court 
held in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), that a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; and 
therefore, has filed a claim for the affliction his mental 
condition, whatever it is, causes him.  This case is 
distinguishable in that even though the appellant has, over the 
years, been diagnosed as having a host of psychiatric 
disabilities, the only one that she has ever positively asserted 
was related to service was that of PTSD.  Under the 
circumstances, the Board finds that the appellant's PTSD claim is 
properly set forth and additional discussion of other psychiatric 
disorders (neuroses and psychoses) are not necessary.  However, 
to the extent that the appellant's claim could be interpreted as 
including a diagnosed psychiatric disorder other than PTSD, the 
Board notes that there is no objective lay or clinical evidence 
to support such a claim.  The appellant's lack of credibility 
undermines her statements as to incurrence of any disorder in 
service, however diagnosed.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).  Thus, 
the appellant's claim is denied.




ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the residuals of a 
right ankle injury, and the appeal to reopen that claim is 
denied.  

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the residuals of a 
disability of the cervical segment of the spine, and the appeal 
to reopen that claim is denied. 

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the residuals of a 
right arm/right wrist injury, and the appeal to reopen that claim 
is denied.

The appeal for service connection for PTSD is denied.  



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


